UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4680


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMAN TERRELL HAITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00113-NCT-1)


Submitted:   September 28, 2010           Decided:   October 26, 2010


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Herman Haith pled guilty, pursuant to a written plea

agreement,    to    three      counts    of       a   seven-count      indictment:        (1)

possession with intent to distribute 15.6 grams of crack cocaine

(Count Four); (2) possession of a firearm in furtherance of a

drug trafficking crime (Count Five); and (3) possession of a

firearm after having been convicted of a felony (Count Six).

See   18   U.S.C.   §§    922(g),       924(c)        (2006);    21    U.S.C.    §    841(b)

(2006).

             The presentence report identified Haith as a career

offender,      based      on     prior        convictions,            and      accordingly

recommended a base offense level of 37 under U.S. Sentencing

Guidelines     Manual     (USSG)        § 4B1.1        (2008).         Because       he   was

designated a career offender, Haith’s criminal history category

was deemed to be category VI.              See id.           The recommended advisory

guideline range was 322-387 months.                    Haith was sentenced to 322

months imprisonment.           He appeals, contending that his sentence

is    unreasonable       because    it     is         greater    than        necessary     to

accomplish the goals of 18 U.S.C. § 3553(a) (2006).

             We review a sentence for reasonableness under an abuse

of discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).      This review requires consideration of the procedural

and substantive reasonableness of a sentence.                            Id.; see also

United     States   v.   Lynn,     592    F.3d        572,    575     (4th    Cir.    2010).

                                              2
Procedural        reasonableness      review           involves    first     determining

whether the district court properly calculated the defendant’s

advisory     guideline      range,    then       deciding    whether       the    district

court considered the § 3553(a) factors, analyzed the arguments

presented     by     the    parties,        and     sufficiently          explained      the

selected sentence.          Lynn, 592 F.3d at 575; see United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding that, while

the “individualized assessment need not be elaborate or lengthy,

. . . it must provide a rationale tailored to the particular

case . . . and [be] adequate to permit meaningful appellate

review.”)     (internal      quotation       marks       omitted).        Finally,       this

court reviews the substantive reasonableness of the sentence,

examining “the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence     it     chose    satisfied           the     standards     set       forth    in

§ 3553(a).”        United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

             We    have    reviewed       the     record    and    find    that    Haith’s

sentence     is    procedurally       and       substantively      reasonable.           The

district     court    properly       calculated          Haith’s     sentencing       range

under the advisory guidelines, addressed the relevant § 3553(a)

factors (principally, Haith’s upbringing and lack of a male role

model, the seriousness of Haith’s criminal history, as well as

the   need   for     protection      of     the    public    and     deterrence),        and

                                             3
imposed a sentence at the bottom of the sentencing range.                  Haith

cannot overcome the presumption of reasonableness accorded his

within-guidelines sentence.       See Rita v. United States, 551 U.S.

338, 347 (2007).

          We   therefore    affirm    Haith’s     sentence.         We   dispense

with oral argument because the facts and legal contentions are

adequately   presented     in   the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                      4